848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Case of Jerry W. MONTGOMERY, Plaintiff.Lewis A. WOODLIFF, Plaintiff-Appellant,andJoseph Williams, Jr.;  Robert D. Haughie;  Frederick Knick;Charles McCoy;  Henry Chambers;  James Williams, Plaintiffs,v.George T. COLLINS, Warden, Maryland Penitentiary;  Robert J.Lally, Secretary, Maryland Department of Public Safety andCorrectional Services;  Defendants Whose Names are Unknownat This Time:  Correctional Officers and ClassificationOfficer, Maryland Penitentiary, Defendants, all of whom aresued individually and in their official capacities;  StephenH. Sachs, Attorney General of Maryland;  Bernard D. Smith,Assistant Warden;  Arnold Hopkins, Commissioner;  ClarenceJ. Guenze, Commissioner;  William Anderson;  Sgt. Hands;Peguese;  Brown;  Shahinian;  Lt. Thomas;  P. Hall;  J.P.Galley, Comm. of Corr;  L.H. Dorsey, Warden Md. Pen.;  P.P.Schupple, Asst Warden, Md. Pen.;  C. Noel, Addiction Specl.Md. Pen.;  Classification Department, Md. Pen.;  Rev.Tillman, Chaplain Md. Pen.;  Recreation Dept, Md. Pen.;  AllDietary Staff, Defendants-Appellees.
No. 87-7294.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 24, 1988.

Lewis A. Woodliff, appellant pro se.
Mark Disbrow McCurdy, Richard M. Kastendieck, Office of the Attorney General of Maryland, for appellees.
D.Md.
REMANDED.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Lewis A. Woodliff seeks to appeal from a district court judgment entered 6 May 1987.


2
Woodliff filed his notice of appeal in this Court on 9 June 1987.  This notice was deemed filed in the district court on 9 June, but was nonetheless filed beyond the 30-day appeal period provided by Fed.R.App.P. 4(a)(1).


3
Woodliff sent a letter to the district court on 5 June 1987;  Woodliff complained in this letter that he did not receive a copy of the judgment and "request[ed]" to be "allowed to file an appeal ... under Rule 3, Rule 4 of [the Federal Rules of Appellate Procedure]."  Although Woodliff did not address this letter to the presiding judge in his case, the letter did reach Judge Murray's chambers within the period allowed for moving for an extension of the appeal period pursuant to Fed.R.App.P. 4(a)(5).


4
We find Woodliff's 5 June letter, which (i) "evinced a desire to preserve his appeal," Myers v. Stephenson, 781 F.2d 1036, 1038 (4th Cir.1986), (ii) reached the district court judge who entered the judgment in this case within the period prescribed by Fed.R.App.P. 4(a)(5), and (iii) stated grounds that could support a finding of excusable neglect, meets the the requirements for a "motion for extension of time" as stated in Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).


5
Because the district court has not addressed this "motion," we remand the case to the district court for a determination of whether Woodliff has demonstrated excusable neglect for filing a late notice of appeal.


6
We dispense with oral argument because, since the facts and legal contentions are adequately developed in the materials before the Court, oral argument would not aid the decisional process.  We deny Woodliff's motion for relief pending appeal.


7
REMANDED.